DETAILED ACTION
	Claims 1-8, 11, and 12 are pending.  Claim 12 is withdrawn.
DETAILED ACTION
	Claims 1-9, 11, and 12 are pending.
	All previously asserted prior art rejections are withdrawn in favor of new grounds of rejections because applicant has amended claims 1 and 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Okano et al. (US 2015/0372332) in view of Inoue et al. (US 2004/0241078).
Regarding claim 1, Okano et al. teaches a gas diffusion medium A for a gas diffusion electrode comprising a microporous layer having pores that are between 20 and 80 microns, fibers that are 3-20 microns, and an aspect ratio of 10 or more, and a porous conductive layer J that the medium is provided on (par. 24-28, 31, 43-46, 52).  Okano teaches the carbon fiber substrate may have a layer of conductive material such as carbonaceous particles (par. 52).
Okano does not teach that the carbon fibers have oxygen content at a ratio of 0.02 O/C or more.  However, Inoue teaches when a carbon fiber gas diffusion medium has a O/C of less 0.06 the surfaces are low in hydrophilicity and it can become clogged and when the O/C/ is greater than 0.17 the surface is too high in hydrophilicity which can also cause clogging (abstract, par. 48-49).  Inoue does not specifically teach that the bulk O/C concentration is 0.02 or more.  However, changing the surface concentration would affect the bulk concentration of the fiber. Thus, Inoue teaches that the O/C concentration of the fiber is known result effective variable.  Changes in concentration are within the ambit of one of ordinary skill in the art.  See, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Therefore, it would have been obvious to one of ordinary skill in the art to adjust the bulk O/C concentration of the fiber in Okano because Inoue teaches that the O/C concentration affects the performance of the gas diffusion electrode.
Regarding claims 2 and 3, Okano teaches that the carbon fibers can have a mean diameter of 5 to 200 nm and even up to 1 micron (par. 43-46).
Regarding claim 4, Okano teaches that a fluropolymer may be blended with the microporous layer (par. 47-48).
Regarding claim 5, the Okano combination does not teach the atomic concentration per unit volume of the carbides.  However, Inoue teaches when a carbon fiber gas diffusion medium has a O/C of less 0.06 the surfaces are low in hydrophilicity and it can become clogged and when the O/C/ is greater than 0.17 the surface is too high in hydrophilicity which can also cause clogging (Inoue abstract, par. 48-49).  Thus, Inoue teaches that the concentration of the carbide is a known result effective variable.  Therefore, it would have been obvious to one of ordinary skill in the art to adjust the concentration of the carbide to be 1000/mm2 because Inoue teaches that adjust the concentration of the carbide can affect the hydrophilicity of the diffusion medium.
Regarding claim 6, Okano teaches that the diffusion medium may comprise carbon black, a water-repellent substance, and a carbide (abstract, par 47, 48). 
Regarding claim 7, Okano teaches that there are substantially very few cracks in the microporous layers and that the aspect ratio is 10 or more (par. 44, 49).  Okano does not specifically teach the claimed contact angle with alcohol and water.  However, the contact angle is a measure of hydrophobicity and Okano teaches that adjusting the amount of hydrophobic character in the layer can improve performance (par. 47).  Therefore, it would have been obvious to one of ordinary skill in the art to optimize the contact angle the layer of Okano because Okano teaches that adjusting the hydrophobicity improves performance.
Okano teaches that a hydrophobic polymer may be added to improve processing.  Okano does not teach that the water repellent substance has a melt viscosity of 109 Pa*s or less.  However, Okano does teach that the viscosity of the polymer can affect the degree of infiltration of a dispersion medium containing conductive carbon particles (par. 112, 117). Thus, Okano teaches that the amount of conductive particles can be adjusted by adjusting the viscosity. The optimization of a known result effective variable is within the ambit of one of ordinary skill in the art.  See, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Therefore, it would have been obvious to one of ordinary skill in the art to adjust the viscosity of the water repellent polymer in the membrane of Okano to less than 109 Pa*s because Okano teaches that adjusting the viscosity of the water repellent polymer affects the degree of conductive carbon infiltration.

Regarding claim 8, Okano et al. teaches a gas diffusion medium comprising a microporous layer having pores that are between 10-100 nm (par. 24-28).
Regarding claim 11, Okano et al. teaches a gas diffusion medium A for a gas diffusion electrode comprising a microporous layer having pores that are between 20 and 80 microns, fibers that are 3-20 microns, and an aspect ratio of 10 or more, and a porous conductive layer J that the medium is provided on (par. 24-28, 31, 43-46, 52). Okano teaches that the gas diffusion medium is for a fuel cell electrode (par. 6). Okano does not teach that the carbon fibers have oxygen content at a ratio of 0.02 O/C or more.  However, Inoue teaches when a carbon fiber gas diffusion medium has a O/C of less 0.06 the surfaces are low in hydrophilicity and it can become clogged and when the O/C/ is greater than 0.17 the surface is too high in hydrophilicity which can also cause clogging (abstract, par. 48-49). 
Inoue does not specifically teach that the bulk O/C concentration is 0.02 or more.  However, changing the surface concentration would affect the bulk concentration of the fiber. Thus, Inoue teaches that the O/C concentration of the fiber is known result effective variable.  Changes in concentration are within the ambit of one of ordinary skill in the art.  See, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Therefore, it would have been obvious to one of ordinary skill in the art to adjust the bulk O/C concentration of the fiber in Okano because Inoue teaches that the O/C concentration affects the performance of the gas diffusion electrode.

Response to Arguments
Applicant's arguments filed 08-19-2022 have been fully considered but they are not persuasive. 
Regarding claims 1 and 11, applicant argues that Inoue teaches a surface concentration and does not teach the O/C concentration of the whole carbon fiber, i.e. the bulk concentration.  However, the bulk concentration and the surface concentration are related and when the surface concentration is larger or smaller so is the bulk concentration.  As explained in the rejection above, it would have been obvious for one of ordinary skill in the art to adjust the bulk concentration of the membrane of the Okano combination based on the teachings of adjusting the surface concentration as taught by Inoue.
	Allowable Subject Matter
Claim 9 was previously objected to as being allowable if rewritten in independent form.  The recitations of claim 9 has since been amended into claim 7.  However, upon reconsideration the claim has been rejected based on the teachings of Okano.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729